1

2

3

4                               UNITED STATES DISTRICT COURT
5                                     DISTRICT OF NEVADA
6                                                ***
7     EDWARD E. WALKER,                             Case No. 2:18-cv-02428-RFB-CWH
8                       Petitioner,
              v.                                                      ORDER
9

10    JERRY HOWELL, et. al,
11                    Respondents.
12

13          Petitioner has filed an application to proceed in forma pauperis and a habeas
14   petition. ECF No. 1.
15          The matter has not been properly commenced because the pauper application
16   does not include all required attachments. Under 28 U.S.C. § 1915(a)(2) and Local Rule
17   LSR1-2, a petitioner must attach both an inmate account statement for the past six
18   months and a properly executed financial certificate. Petitioner has not complied with
19   either requirement. The application is therefore incomplete. Additionally, the petition is
20   practically illegible.
21          The application for leave to proceed in forma pauperis will be denied, and the
22   present action will be dismissed without prejudice to the filing of a new petition in a new
23   action with a pauper application on the proper form with all required attachments.
24          IT THEREFORE IS ORDERED that the application to proceed in forma pauperis
25   (ECF No. 1) is DENIED and that this action shall be DISMISSED without prejudice to
26   the filing of a new petition in a new action with a properly completed pauper application.
27

28
1          IT FURTHER IS ORDERED that a certificate of appealability is DENIED, as

2    jurists of reason would not find the court’s dismissal of this improperly commenced

3    action without prejudice to be debatable or incorrect.

4          IT FURTHER IS ORDERED that the Clerk shall send petitioner two copies each

5    of an application form to proceed in forma pauperis for incarcerated persons and a

6    noncapital Section 2254 habeas petition form, one copy of the instructions for each

7    form, and a copy of the papers that he submitted in this action.

8          IT FURTHER IS ORDERED that the Clerk of Court shall enter judgment

9    accordingly and close this case.

10         DATED this 24th day of January, 2019.

11

12
                                                     RICHARD F. BOULWARE, II
13                                                   UNITED STATES DISTRICT JUDGE
14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
                                                 2
